DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 8-9, 13-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melzer (US 2015/0105104 A1).

	Regarding claim 1, Melzer discloses a computerized method comprising: 
automatically and continuously tracking usage by a person of one or more
computerized devices (Fig. 1, el. 101, para. 58-60);
automatically and continuously generating a cognitive profile of the person based
on the tracked usage (Fig. 1, el. 101, para. 58-60);
responsive to a request for authenticating an identity of the person,  automatically generating a cognitive question based on the cognitive profile, and presenting the cognitive question to a user professing to be the person (Fig. 1, el. 103, para. 65-67);
receiving an answer to the cognitive question from the user; and automatically authenticating the identity of the person when the answer to the cognitive question is determined to be correct (Fig. 1, el. 104, para. 68-69).

software agent on each of the one or more computerized devices, wherein the software agent
logs activity of the person in one or more software applications running on the one or more
computerized devices (Fig. 1-2, para. 31, para. 55-56, para. 58).

Regarding claim 6, Melzer discloses wherein: the one or more software application comprises a web browser, the software agent is implemented in the web browser, and the logged activity comprises a web browsing history (para. 48-49).

Regarding claim 8, Melzer discloses wherein the cognitive question is generated based
on a portion of the cognitive profile which was generated, based on the tracked usage, over
a predefined period immediately preceding the request for authentication (Fig. 1, para. 58-60).

	Regarding claim 9, the instant claim is met by rejection of claim 1.
	Regarding claim 13, the instant claim is met by rejection of claim 5.
Regarding claim 14, the instant claim is met by rejection of claim 6.
Regarding claim 16, the instant claim is met by rejection of claim 8.
Regarding claim 17, the instant claim is met by rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2-4, 7, 10-12, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Melzer in view of Evaluating smartphone-base dynamic security questions for fallback authentication (hereinafter refers as Evaluating smartphone).

Regarding claim 2, Melzer discloses all limitation of claim 1,
Melzer does not explicitly disclose wherein the generating of the cognitive profile
comprises: applying a named-entity recognition (NER) algorithm to the tracked usage, to detect
named entities appearing in unstructured texts of the tracked usage, estimating an amount of knowledge the person has with respect to each of the named entities, based on a prevalence of each of the named entities in the unstructured texts, and searching an information resource for information on the one or more of the named entities with which the person was estimated to have an amount of knowledge above a predefined threshold, wherein the information is not included in the tracking usage, wherein the generated cognitive question is based on the information;
Evaluating smartphone teaches wherein the generating of the cognitive profile
comprises: applying a named-entity recognition (NER) algorithm to the tracked usage, to detect
named entities appearing in unstructured texts of the tracked usage, estimating an amount of knowledge the person has with respect to each of the named entities, based on a prevalence of each of the named entities in the unstructured texts, and searching an information resource for information on the one or more of the named entities with which the person was estimated to have an amount of knowledge above a predefined threshold, wherein the information is not included in the tracking usage, wherein the generated cognitive question is based on the information (page 7-8, using algorithms to track user’s logging activity and other activity, and use those activity to generate the questions);


Regarding claim 3, Melzer discloses all limitation of claim 1,
Melzer does not explicitly disclose wherein the generating of the cognitive profile
comprises: applying a sentiment analysis algorithm to the tracked usage, to estimate an opinion
the person has on named entities appearing in unstructured texts of the tracked usage, wherein the generated cognitive question is phrased to test an opinion the user has on one or more of the named entities;
Evaluating smartphone teaches wherein the generating of the cognitive profile
comprises: applying a sentiment analysis algorithm to the tracked usage, to estimate an opinion
the person has on named entities appearing in unstructured texts of the tracked usage, wherein the generated cognitive question is phrased to test an opinion the user has on one or more of the named entities (page 7-8, using algorithms to track user’s logging activity and other activity, and use those activity to generate the questions to test user’s knowledge);
	It would be obvious for one of ordinary skill in the art before the invention to modify Melzer to include Evaluating smartphone in order to better protect user’s logging credential such that the user’s access information is secured.

Regarding claim 4, Melzer discloses all limitation of claim 1,
Melzer does not explicitly disclose wherein the generating of the cognitive profile
comprises: applying a topic modeling algorithm to the tracked usage, to discover topics occurring in unstructured texts of the tracked usage, and applying a sentiment analysis algorithm to the tracked 
Evaluating smartphone teaches wherein the generating of the cognitive profile comprises: applying a topic modeling algorithm to the tracked usage, to discover topics occurring in unstructured texts of the tracked usage, and applying a sentiment analysis algorithm to the tracked usage, to estimate an opinion the person has on the discovered topics, wherein the generated cognitive question is phrased to test an opinion the user has on one or more of the discovered topics (page 7-8, using algorithms to track user’s logging activity and other activity, and use those activity to generate the questions to test user’s knowledge);
	It would be obvious for one of ordinary skill in the art before the invention to modify Melzer to include Evaluating smartphone in order to better protect user’s logging credential such that the user’s access information is secured.

Regarding claim 7, Melzer discloses all limitation of claim 1,
Melzer does not explicitly disclose wherein the cognitive question is generated to be
different than all previous cognitive questions generated for the person;
Evaluating smartphone teaches wherein the cognitive question is generated to be
different than all previous cognitive questions generated for the person (page 7-8, using algorithms to track user’s logging activity and other activity, and use those activity to generate the difference question with respect to location activity, battery charging activity, or physical logging activity);
	It would be obvious for one of ordinary skill in the art before the invention to modify Melzer to include Evaluating smartphone in order to better protect user’s logging credential such that the user’s access information is secured.


Regarding claim 11, the instant claim is met by rejection of claim 3.
Regarding claim 12, the instant claim is met by rejection of claim 4.
Regarding claim 15, the instant claim is met by rejection of claim 7.
Regarding claim 18, the instant claim is met by rejection of claim 2.
Regarding claim 19 the instant claim is met by rejection of claim 3.
Regarding claim 20, the instant claim is met by rejection of claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CAI Y CHEN/               Primary Examiner, Art Unit 2425